Citation Nr: 0112572	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  99-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of an overpayment of Department of 
Veterans Affairs (VA) disability pension benefits, in the 
amount of $1,846.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 determination by the 
VA's Regional Office (RO) Committee on Waivers and 
Compromises (Committee), in St. Petersburg, Florida, which 
denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran was originally granted entitlement to pension 
benefits by a rating action issued in May 1981, effective 
January 23, 1981; he was informed that the amount of his 
award was based upon his countable income.

2.  By a rating action issued in September 1985, the veteran 
was awarded special monthly pension on account of being 
housebound, effective September 18, 1984.

3.  The veteran has had numerous overpayments of benefits in 
the past.

4.  In September 1997, the veteran informed the RO that he 
was working part-time.

5.  In October 1997, the RO issued a rating action in which 
it was proposed to sever his entitlement to special monthly 
pension benefits on account of his being housebound; he was 
given sixty days to submit evidence showing that the proposed 
action should not be taken.

6.  In March 1998, the veteran's special monthly pension on 
account of being housebound was discontinued, effective April 
1, 1998.  This created an overpayment of $1,846.00.

7.  The veteran failed to report his change in income and 
housebound status in an attempt to gain an unfair advantage.


CONCLUSION OF LAW

Entitlement to waiver of recovery of an overpayment of 
pension benefits, in the amount of $1,846.00, is precluded by 
the veteran's bad faith.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. §§ 1.962, 1.963, 1.965(b), 3.654 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to a waiver of recovery of an overpayment in 
the amount of $1,846.00.  The Board concludes that the 
discussions in the rating decision, statement of the case and 
letters have informed the veteran and his representative of 
the information and evidence necessary to warrant entitlement 
to the benefit sought, and there has therefore been 
compliance with VA's notification requirement.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's claim and that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Under the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of he result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

This appeal arises from the denial of the veteran's claim for 
waiver of recovery of an overpayment of VA disability pension 
benefits in the amount of $1,846.00.  Essentially, the 
overpayment resulted because the veteran continued to accept 
the full amount of his VA benefits, which included special 
monthly pension benefits at the housebound rate, after he was 
no longer factually housebound.

Initially, the Board notes that the veteran has not disputed 
the validity of the debt at issue in this case, but merely 
requests a waiver of the debt.  In the absence of a challenge 
to the validity of the debt, or in the absence of prima facie 
evidence that the debt was improperly created, the validity 
of the debt need not be examined further.  See Shaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of the VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a).  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  Id.  In making this determination, consideration 
will be given to the following elements:  fault of the 
debtor; balancing of fault; undue hardship; defeat the 
purpose; unjust enrichment; changing position to one's 
detriment.  Id.  If there is any indication of fraud or 
misrepresentation, such as bad faith or lack of good faith, 
waiver of a debt is precluded.  38 C.F.R. § 1.965(b).

The Board observes that bad faith is defined as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  A debtor's conduct in connection with a 
debt arising from participation in a VA benefits/services 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
38 C.F.R. § 1.965(b)(2).

In the present appeal, in August 1998, the Committee had 
found that the evidence in this case established fraud, 
misrepresentation or bad faith in the creation of the debt.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  After a careful review 
of the evidence, and for the reasons cited below, the Board 
agrees that the veteran exhibited bad faith in the creation 
of the debt in question.

A review of the claims file indicated that the veteran was a 
long-term recipient of VA pension benefits, having been 
originally awarded this benefit in 1981.  He was repeatedly 
informed that the amount of his award was based upon the 
amount of his countable income; he was told numerous times of 
the importance of reporting any changes in his income in 
order to prevent the creation of an overpayment.  Despite 
these warnings, the veteran has been overpaid on numerous 
occasions because of his failure to promptly report changes 
in his income.  He was also informed that the award of 
special monthly pension benefits had been based on the fact 
of his being essentially confined to his home.  He was 
informed that he was promptly to report any change in this 
status.  It is noted that he did inform VA of the fact that 
he had obtained part-time employment.  VA did not reduce his 
benefits for several months.  While it may have been in error 
for VA to fail to reduce his payments in a more timely 
manner, the Board finds that this is outweighed by the fact 
that the veteran continued to accept and spend monies he knew 
he was no longer entitled to receive.  His continued 
acceptance of these additional funds evinces his intention to 
seek an unfair advantage.

Finally, the veteran's representative has argued that the 
veteran's part-time employment is only marginal in nature.  
However, this is not relevant in the circumstances of this 
case.  The fact that he has been able to leave his home shows 
that he was no longer housebound in fact and was thus no 
longer entitled to the additional pension benefits that he 
continued to accept.

Therefore, it is concluded that the veteran was clearly aware 
of his responsibilities in regard to his receipt of VA 
pension benefits.  His repeated failures to promptly report 
changes in his income evidences an intentional omission which 
amounted to an intent to seek an unfair advantage.  This 
constitutes bad faith on the part of the veteran.  Since bad 
faith has been found, waiver of the indebtedness is 
precluded.


ORDER

Waiver of the overpayment in the amount of $1,846.00 is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

